Citation Nr: 0816312	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.  

2.  Entitlement to service connection for claimed bilateral 
hearing loss. 

3.  Entitlement to service connection for a claimed right 
knee condition


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
February 1971.  He also had service in the Reserve from 
September 1980 to October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision.  

The veteran testified in November 2005 before a Veterans Law 
Judge that is no longer at the Board.  The veteran was 
advised in writing that he had the right to another hearing 
by another Veterans Law Judge.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2007).  The veteran then testified 
before the undersigned Veterans Law Judge in March 2008.  

In January 2006 and August 2007 the Board remanded the issues 
on appeal to the RO for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated tinnitus is shown as likely as 
not to be due to the veteran's exposure to excessively loud 
noise levels during service.  

3.  The veteran is not shown to have bilateral hearing loss 
disability for VA compensation purposes.  

4.  The currently demonstrated right knee chondromalacia and 
degenerative joint changes are not shown to be due to an 
event or incident of the veteran's active service or any 
period of active duty for training or an injury sustained 
during a period of inactive duty for training.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, her 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active duty for training.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).  

2.  The claim of service connection for bilateral hearing 
loss must be denied under the law.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309(a), 3.385 (2007).  

3.  The veteran's right knee disability manifested by 
chondromalacia and degenerative joint changes is not due to 
disease or injury that was incurred in or aggravated by 
active service or a period of active duty for training or due 
to an injury that was incurred in or aggravated by a period 
of inactive duty for training.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In September 2002, prior to the rating decision on appeal, 
the RO sent the veteran a letter informing her that to 
establish entitlement to service-connected compensation 
benefits the evidence must show credible supporting evidence 
of a disease or injury that began in or was made worse during 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the June 2003 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The September 2002 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The September 2002 letter, a January 2006 letter, and a July 
2006 letter advised the veteran that VA is responsible for 
getting relevant records from any Federal Agency including 
medical records from the military, VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  The letters also advised 
the veteran that VA must make reasonable efforts to help the 
veteran get relevant records not held by any Federal agency, 
including State or local governments, private doctors and 
hospitals, or current or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support her claims for service connection, and of 
the evidence of record.  The Board finds that she has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the September 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in January 2006 
and July 2006.   

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA medical examinations in July 
2006.  She also testified at a hearing with the Board.  Under 
these circumstances, the Board finds that the veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims for service connection.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Board notes that the veteran served on active duty from 
August 1969 until February 1971 and with the Reserve from 
September 1980 until October 1983; however, the Board notes 
that there was an enlistment examination from September 1978 
and an examination in April 1984.  At her hearing she 
conceded that none of her claims for service connection were 
related to her period of active service but were a result of 
her time in the Reserve.   

The Boards notes that Active Duty for Training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Service connection may be granted for injury or disease 
incurred in or aggravated by ACDUTRA.  Inactive Duty Training 
(INACDUTRA) is defined as other than full-time training 
performed by the Reserve.  38 U.S.C.A. § 101(23).  Service 
connection may only be granted for injuries incurred in or 
aggravated by INACDUTRA, but not for disease.  


A. Service connection for tinnitus

The veteran now asserts that her tinnitus is the result of 
her duties in the Reserve.  However, the service medical 
records are silent on any complaints or findings of hearing 
problems or tinnitus in service or for many years thereafter.  

At the July 2006 VA examination, the veteran stated that she 
first noted minimal tinnitus about 20 years earlier and 
mentioned it for the first time at VA about 5 years ago.  The 
ringing was constant and was noted more on the left and 
seemed to ring throughout her head.  She noticed it most when 
she talking to others.  

The veteran described having noise exposure on aircraft on 
weekend drills and during summer camps of 21 days for 6 
years.  Her exposure without hearing protection included that 
involving generators, rifles, fire trucks, jeeps, other small 
engine noises and airplane engine noise.  Since onset, it had 
gotten progressively worse.  

The VA examiner noted that an audiological evaluation in 2001 
had indicated an intermittent tinnitus on the left only and 
subjective episodes of vertigo.  The tinnitus reportedly 
happened 5 times per week for an hour at a time and was a low 
to loud beeping sound.  

On examination, veteran was noted to have had no preservice 
or postservice noise exposure.  The VA examiner opined that 
her tinnitus was not related to or caused by service.  

The basis for the opinion was that the tinnitus began after 
leaving service with the first recorded complaint of tinnitus 
in December 2002.  The examiner added that there were no 
complaints of tinnitus in the service medical records and 
only one note of treatment for an ear complaint in 1981.  

The veteran also had a VA audiological examination in July 
2006 when she stated that her tinnitus began in the Reserve 
and was bilateral, constant and bothersome, sounding either 
like high-pitched crickets or soft to medium tone.  

The audiologist noted that a 2002 VA audiogram contained a 
complaint of periodic tinnitus on the left side only, but no 
complaint of tinnitus in the service medical records.  The 
audiologist opined that, due to the discrepancies in the 
reports, the tinnitus was not at least as likely as noted 
caused by the military.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

The veteran testified that she was exposed to flight line 
noise, fighter planes that taxied by her shop, noise from 
four engine turbo props, and from sitting in the cargo 
section of aircraft without protection.  She added that the 
ringing in the ears began a year into her Reserve service.  

The veteran's husband also testified about her noise 
exposure, indicating that she was often 25 feet away from the 
aircraft without ear protection.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of certain symptomatology, 
such as ringing in the ears.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

In fact, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, these assertions are 
found to be credible and supported by her husband's testimony 
for the most part.  

While the recent VA examiners found no factual basis in the 
record to relate the tinnitus to her service, the extent of 
her noise exposure in service and thereafter was not 
addressed directly by either medical health care 
professional.  

Given the veteran's credible statements about the onset of 
her manifestations and the history of having only significant 
noise exposure in service, the Board finds the evidence to be 
in relative equipoise in showing that her current tinnitus as 
likely as not had its clinical onset due to acoustic trauma 
experienced while in service.  

As the evidence is found to be evenly balanced as to this 
matter, the benefit of the doubt doctrine must be favorably 
applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, 
service connection for tinnitus is warranted.  


B. Service connection for hearing loss

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

At the July 2006 VA evaluation, the audiologist opined that 
the veteran's hearing on the right side was within normal 
limits except for mild hearing loss at 6000 Hertz.  The pure 
tone audiometry tests results for the right ear were: 10 
decibels (500 Hertz), 10 decibels (1000 Hertz), 5 decibels 
(2000 Hertz), 15 decibels (3000 Hertz), and 20 decibels (4000 
Hertz).  

The audiologist noted that on the left side the veteran had 
normal hearing except for a mild to moderate sensorineural 
loss at 3000 Hertz to 6000 Hertz.  The veteran's pure tone 
audiometry tests results for the left ear were: 20 decibels 
(500 Hertz), 15 decibels (1000 Hertz), 15 decibels (2000 
Hertz), 20 decibels (3000 Hertz), and 30 decibels (4000 
Hertz).  

The audiologist also found that the veteran's speech 
recognition, performed with the Maryland CNC word list, was 
100 percent correct in the right ear and 100 percent correct 
on the left.  

The examiner also noted that impedance results suggested 
normal middle ear functioning, bilaterally, and ipsilateral 
acoustic reflexes were present on the right side and absent 
on the left side except for at 500 Hertz.  

The Board notes that, as described, the veteran and her 
husband recently testified about her noise exposure during 
service.   

The Board notes that Congress specifically limits entitlement 
to service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As a threshold matter, per 38 C.F.R. § 3.385, since the 
veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  


C.  Service connection for right knee disorder

The veteran also has testified that, during a quarter of a 
mile ACDUTRA training run in September 1983, she felt like 
something pulled on the inside of her right knee, which 
caused her to go down on her knees and made her go to the 
infirmary and to a private doctor on the next day.  

The veteran's service medical records revealed that, in 
September 1983, she was seen at the infirmary because 
something pulled on the inside for her right knee and caused 
pain for one hour.  The pain was noted to be resolving.  On 
examination, the veteran had no edema, discoloration or 
instability.  The McMurray's test was negative.  She was 
diagnosed with a sprained right knee.  

At the July 2006 VA examination, the veteran reported that, 
after the 1983 injury, she was treated with ice and Tylenol 
and was told to stay off of it.  She started getting 
treatment in April 2002 and used a brace because of 
complaints of the knee giving way and causing falls.  

The VA examiner opined that the veteran's current right knee 
disability was not caused by or a result of the 1983 injury.  
He noted that the 1983 injury was very minor, that the 
service medical records revealed no specific findings and 
that she did not return after being told to do so if there 
were any complaints after 5 days.  He also noted that she was 
not given any specific treatment for the injury and had no 
return visits throughout the remainder of her service.  

The VA examiner added that, if she had any significant 
injury, her flight status would have been changed or denied.  
A 1984 reevaluation examination was noted to show no knee 
complaints or findings of any knee injury, and there were no 
records following the incident until April 2002.  Therefore, 
the VA examiner found that there was no evidence showing 
disability following the right knee injury in September 1983.  

An MRI at that time showed mild to moderate chondromalacia of 
the medial facet of the patella with associated degenerative 
changes of adjacent bone marrow and small cystic structures 
within the medial tibial plateau suggestive of a 
nonaggressive process, such as benign cyst.  An X-ray study 
showed very small suprapatellar effusion.  

The VA examination diagnosis was that of mild chondromalacia 
and degenerative joint disease of the right knee.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  However, in this case, the VA 
examiner assessed the evidence, reviewed the claims file, and 
gave a thorough and detailed opinion.  

In addition, the Board notes that the veteran and her husband 
testified about her injury.  She reported taking extra-
strength Excedrin for the rest of the drill weekend and 
hobbling around on it.  She went to see her private physician 
who was now retired and could not provide any treatment 
reports.  She also testified that she had not fallen since 
her injury and that she might need a knee replacement.  
However, no competent evidence has been submitted to support 
the veteran's lay assertions that her current right knee 
disability is due an injury or other event of her service.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Also, a layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to the question of a diagnosis 
or likely causation of disability.  Routen v. Brown, 10 Vet. 
App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 
1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given this record, the Board finds that the preponderance of 
the medical evidence is against the claim.  Accordingly, in 
absence of competent evidence linking any current disability 
to the injury in service, the claim of service connection for 
a right knee disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is determined to be 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for tinnitus is granted.  

The claim of service connection for bilateral hearing loss 
must be denied by operation of law.  

Service connection for a right knee disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


